





CITATION:
United States of
          America v.
Khadr
, 2011
          ONCA 358



DATE: 20110506



DOCKET: C52633



COURT OF APPEAL FOR ONTARIO



Laskin, Sharpe and Cronk JJ.A.



BETWEEN



The
          Attorney General of Canada on Behalf of The United States of America




Appellant



and



Abdullah
Khadr



Respondent



Richard Kramer and Matthew
          Sullivan, for the appellant



Dennis
Edney
and Nathan J.
Whitling
, for the respondent



Heard: April 8, 2011



On appeal from the stay of
          extradition proceedings of Justice Christopher M. Speyer of the Superior
          Court of Justice dated August 4, 2010, with reasons reported at (2010), 258
          C.C.C. (3d) 231.



Sharpe J.A.:



[1]

This appeal raises fundamental issues concerning the
    appropriate judicial response to a violation of the human rights of an
    individual sought for extradition on terrorism charges.  The United States of America paid the
    Pakistani intelligence agency, the Inter-Services Intelligence Directorate (the
    ISI), half a million dollars to abduct Abdullah
Khadr
in Islamabad, Pakistan in 2004.
Khadr
, a Canadian citizen, was suspected of supplying
    weapons to Al Qaeda forces in Pakistan and Afghanistan.  Following his abduction,
Khadr
was secretly held in detention for fourteen months.  He was beaten until he cooperated with the ISI,
    who interrogated him for intelligence purposes.  The ISI refused to deal with the Canadian
    government but did have contact with a CSIS official.  The American authorities discouraged the CSIS
    officials request that
Khadr
be granted consular
    access, and the ISI denied access for three months.  The ISI refused to bring
Khadr
before the Pakistani courts.  After the ISI
    had exhausted
Khadr
as a source of anti-terrorism
    intelligence, it was prepared to release him.  The Americans insisted that the ISI hold
Khadr
for a further six months in secret detention, to
    permit the United States to conduct a criminal investigation and start the
    process for
Khadrs
possible rendition to the United
    States.  When
Khadr
was finally repatriated to Canada, the United States sought to have him
    extradited on terrorism charges.

[2]

The Superior Court judge who conducted the extradition
    committal hearing concluded, at
para
. 150, that the
    sum of the human rights violations suffered by
Khadr
is both shocking and unjustifiable.  The
    judge granted a stay of proceedings on the basis that to permit the proceedings
    to continue in the face of the requesting states misconduct would constitute
    an abuse of the judicial process.

[3]

On behalf of the United States, the Attorney General of
    Canada appeals to this court, arguing that the extradition judge had no
    jurisdiction to grant a stay, and that even if he did, this case did not
    qualify as the clearest of cases warranting a stay.

[4]

I would dismiss the appeal.  There is no appeal against the extradition
    judges finding that the human rights violations were shocking and
    unjustifiable.  Because of the requesting
    states misconduct, proceeding with the extradition committal hearing
    threatened the courts integrity.  Responding
    to that threat was a judicial matter to be dealt with by the extradition judge,
    not an executive decision reserved to the Minister.  The extradition judge did not err in
    concluding, at
para
. 150, that [
i
]n
    civilized democracies, the rule of law must prevail.  Moreover, the remedy of a stay of extradition
    proceedings did not, as the Attorney General submits, allow an admitted terrorist
    collaborator to walk free.
Khadr
is liable to prosecution in Canada for his alleged
    terrorist crimes.  The stay granted by
    the extradition judge does not impair the Attorney Generals ability to
    exercise his lawful powers to commence a prosecution in Canada.

FACTS

[5]

While there is a substantial record in this case, the
    essential facts as found by the extradition judge are not in dispute and may be
    stated briefly.

[6]

Khadr
was born in Canada in
    1981.  He moved with his family to
    Pakistan when he was three years old, and then moved back and forth between
    Canada and Pakistan until 1997 when the family settled in Pakistan.
Khadrs
father was
    associated with Osama Bin Laden, and the
Khadr
family
    had moved to Afghanistan by the time of the 2001 invasion by coalition forces.  Sometime after the invasion, the
Khadr
family returned to Islamabad, Pakistan.

Khadrs
apprehension and detention in Pakistan

[7]

The United States alleges that in 2003 and 2004,
Khadr
procured munitions and explosives to be used by Al
    Qaeda against the United States and coalition forces in Afghanistan.  The United States paid the ISI $500,000 to
    capture and detain
Khadr
for interrogation and, on
    October 15, 2004, ISI agents apprehended
Khadr
in
    Islamabad.  The American and Pakistani
    authorities apprehended and interrogated
Khadr
solely
    for intelligence purposes and initially had no intention of laying criminal
    charges.  From the time
Khadr
was apprehended to his release fourteen months later,
    the ISI refused to lay criminal charges, or to bring
Khadr
before or submit his case to the courts of Pakistan.  It was only after
Khadrs
use as an intelligence source was exhausted some six months after he was
    apprehended that the United States turned to the possibility of criminal
    prosecution.

[8]

The extradition judge did not accept
Khadrs
evidence that he had been subjected to prolonged
    torture while in the ISIs custody.  However,
    the extradition judge did find that
Khadr
was mistreated
    and physically abused during the first three days of his detention, and that he
    was thereafter held in a hostile environment.  The extradition judge found that the physical
    abuse and mistreatment
Khadr
suffered led him to
    cooperate with his ISI and American interrogators.  He also found, at
para
.
    124, that while the American authorities did not have actual knowledge that
Khadr
would be abused, given the way the ISI operated and Pakistans
    reputation for human rights abuses in such circumstances, the United States ought
    to have known that there was a credible risk that [
Khadr
]
    would be mistreated.

[9]

Khadr
was detained in
    Pakistan for fourteen months in a secret detention centre without any charges
    being laid and without access to legal counsel, the court or a tribunal.  For the first three months of his detention,
Khadr
was denied access to Canadian consular services.

[10]

By the end of October 2004, the United States privately
    informed CSIS that
Khadr
was being detained, even
    though the ISI refused to acknowledge that fact.  The ISI refused to deal with Canadian
    government officials but did have regular contact with John, the senior CSIS
    official on the ground in Pakistan during the period of
Khadrs
detention.  In his capacity as an
    intelligence officer, John interviewed
Khadr
for
    intelligence purposes and served as the
de
    facto
point of contact between the Pakistani authorities and the Canadian
    government in relation to
Khadrs
situation.

[11]

Johns attempts to arrange for consular access were
    rebuffed by the ISI.  The extradition
    judge found that the American authorities requested CSISs forbearance in
    insisting on prompt consular access, at
para
. 55.  Consular visits were eventually permitted in
    January, April and September 2005.

[12]

By March 2005, the ISI decided that it had exhausted
Khadr
as an intelligence source and wanted the RCMP to
    charge him and take him back to Canada.  John arranged for the RCMP to visit and
    interview
Khadr
in April 2005, but the ISI refused to
    allow the interview to be videotaped or to allow
Khadr
access to legal counsel, and it insisted that any interview be conducted in the
    presence of a Pakistani official.  The
    RCMP officer conducting the interview decided in these circumstances not to
    take a statement for law enforcement purposes and, without any evidence to
    support charges, the RCMP was unwilling to take
Khadr
into custody.

[13]

In June 2005, the ISI informed CSIS that
Khadr
would not be prosecuted in Pakistan and that, as it
    was unwilling to detain him any longer, he would be released and returned to
    Canada.  At this point, American
    intelligence officials pressured the ISI to continue detaining
Khadr
so that the FBI could interrogate him with a view to
    criminal prosecution in the United States.  That interrogation took place in July 2005.  The American authorities then asked the ISI to
    allow for
Khadrs
rendition to the United States.  The ISI refused to do so without permission
    from Canada and Canada refused to consent.  Finally, on December 2, 2005,
Khadr
was sent to Canada.

Khadrs
arrival and later arrest in Canada

[14]

Upon his arrival at Pearson Airport in Toronto,
Khadr
was greeted by the RCMP officer who had interviewed
    him in Pakistan.  The officer advised
Khadr
that he was free to leave, and that he was under no
    obligation to cooperate, but that the RCMP would be interested in speaking with
    him.  Before his abduction in 2004,
Khadr
had told CSIS that he was willing to talk, and upon
    his arrival in Toronto,
Khadr
agreed to be
    interviewed by the RCMP.  He was taken to
    a small room at the airport, given a full caution and offered access to legal
    counsel, which he declined.  The
    interview was video recorded and lasted about two and one half hours.

[15]

Within a few days of the Pearson statement, the same
    RCMP officer asked
Khadr
if he would be willing to
    speak to the FBI.
Khadr
agreed, and the same FBI officers who had interrogated him in Pakistan
    conducted an interview at the Delta Hotel in Toronto.  Many of the questions posed during the Delta
    interview made reference to
Khadrs
previous
    statement in Pakistan.
Khadr
was fully cooperative and forthright in his
    responses.

[16]

Criminal charges were filed against
Khadr
in Boston.  On December 17, 2005,
Khadr
was arrested on a Provisional Arrest Warrant and
    detained for extradition to the United States.  He was denied bail and held in custody until
    the extradition judge issued the stay of proceedings on August 4, 2010.

[17]

A formal Request for Extradition was made to Canada on
    February 9, 2006.  On March 15, 2006, the
    Minister of Justice issued an Authority to Proceed (ATP) pursuant to s. 15 of
    the
Extradition Act
, S.C. 1999,
    c. 18 (the Act), authorizing the Attorney General to seek an order for
Khadrs
committal.  The Canadian offences identified in the ATP that
    correspond to the conduct alleged in the Boston charges are:

·

Directly or indirectly providing or
    making property available knowing that, in whole or in part, it will be used by
    or will benefit a terrorist group contrary to s. 83.03(b) of the
Criminal
    Code
;

·

Knowingly participating in or
    contributing to, directly or indirectly, any activity of a terrorist group for
    the purpose of enhancing the ability of the terrorist group to facilitate or
    carry out a terrorist activity contrary to s. 83.18 of the
Criminal Code
;

·

Conspiracy to traffic in weapons
    contrary to ss. 99 and 465(1)(c) of the
Criminal Code
;

·

Possession of an explosive substance
    contrary to s. 82(1) of the
Criminal Code
;

·

Commission of an indictable offence for
    the benefit of, at the direction of, or in association with, a terrorist group
    contrary to s. 83.2 of the
Criminal Code
.

[18]

The Record of the Case recites three statements by
Khadr
as evidence to support the Request for Extradition:

·

The statement taken by the FBI in
    Pakistan over a three-day period in July 2005;

·

The statement taken by the RCMP at
    Pearson Airport on December 2, 2005; and

·

The statement taken by the FBI at the
    Delta Hotel in Toronto on December 4, 2005.

[19]

Khadr
sought production of American
    and Canadian documents.  The Attorney
    General refused to disclose any material from the United States, but voluntarily
    disclosed CSIS, Department of Foreign Affairs and International Trade (DFAIT)
    and RCMP documents redacted for reasons of national security.
Khadr
challenged the
    redactions under s. 38.04(2
)(
c) of the
Canada Evidence Act
, R.S.C. 1985, c. C-5.
     The Federal Court judge generally upheld
    the claims of privilege but ordered that a summary of some information be
    provided, including the important fact that the United States had paid the bounty.
     The extradition judge refused
Khadrs
request for disclosure of the American documents,
    initially in July 2007, before the Federal Court proceedings, and again in
    January 2009, after the summary ordered by the Federal Court judge had been
    provided.

Proceedings
    before the Extradition Judge

[20]

The extradition judge conducted a blended hearing over
    several days that embraced all issues: the extradition hearing proper; a
    voluntariness
voir
dire
relating to the Pearson and Delta
    statements; and
Khadrs
motion for a
Charter
remedy or stay of proceedings
    based upon abuse of process.

[21]

The extradition judge summarized his key factual
    findings in relation to the abuse of process motion, at
para
.
    124:

A summary of my findings is as follows:

1.
Khadr
was
    captured in Islamabad, Pakistan by the ISI at the behest of the United States,
    who paid a $500,000 bounty for his arrest.

2.
Khadr
was
    initially sought by American officials solely for intelligence purposes and not
    for criminal prosecution purposes.

3.    I am satisfied that
Khadrs
detention by the ISI was both arbitrary and illegal, according to the law of
    Pakistan.

4.    During his initial three days of
    detention,
Khadr
was mistreated and physically
    abused, but not on the level of severity he alleges in his affidavit.  I am satisfied that the United States intelligence
    agency did not have actual knowledge that
Khadr
would
    be abused when it paid the bounty for his arrest.  However, I am equally satisfied this agency
    ought to have known that there was a credible risk he would be mistreated.

5.
Khadrs
rights to consular access without delay were denied by Pakistan. The United
    States and Pakistan collaborated in this delay in order to facilitate the
    completion of American intelligence interrogations.

6.    I am satisfied for reasons previously
    stated that the United States intelligence agency pressured the ISI to delay
Khadrs
repatriation to Canada for a period of six months.
    The delay was caused by American dissatisfaction with the decision to return
Khadr
to Canada without charges being laid. This delay was
    contrary to Canadian officials expectations and wishes that
Khadr
be repatriated. It was a source of frustration:
    Canadian officials had fully expected
Khadr
to be
    released and had made preparations for his return to Canada.

[22]

The extradition judge found that the Canadian
    authorities, CSIS, DFAIT and the RCMP, had acted properly and lawfully
    throughout the process.  In Pakistan,
    CSIS and DFAIT endeavoured to gain consular access for
Khadr
and to have his case brought before the Pakistani courts.  CSIS and DFAIT also refused to agree to
Khadrs
rendition to the United States.  The judge also found that the RCMP had
    respected
Khadrs
legal and
Charter
rights when questioning him both in Pakistan and at Pearson
    Airport.

[23]

The extradition judge reviewed the law relating to abuse
    of process and, at
para
.
132,
identified two categories of cases: the first category dealing with state
    misconduct that implicates the fairness of the hearing, and the second residual
    category unrelated to the fairness of the hearing, but involving state conduct
    which undermines the integrity of the judicial process.  He concluded, at
para
.
    133, that this case fell within the residual category, as

one
of those exceptional
    cases that involves state misconduct that contravenes fundamental notions of
    justice, and which undermines the justice system.  The extrajudicial misconduct in this case does
    not, in the narrow procedural sense, compromise the fairness of this
    extradition hearing.  However, that is
    not to say the conduct of the Requesting State is not linked or connected to
    this proceeding.  I disagree with the
    submission by counsel for the Attorney General that there is no nexus between
    the abuse and the fairness of this hearing.  On the contrary, in a broader sense, the gross
    misconduct that occurred in Pakistan very much affects these proceedings in
    Canada.  The basis of this case has its
    genesis in the serious misconduct by the Requesting State.  The Requesting State is seeking a benefit from
    this court, committal, based on evidence derived from its own misconduct.

[24]

The extradition judge recognized, at
para
.
150, that
a stay should only
    be granted in the clearest of cases.  He
    also recognized that the collection of reliable intelligence is of the highest
    importance in protecting and securing a nation from the dangers of terrorism
    and that there will always be a tension, especially in troubled times, in the
    balancing of intelligence and security issues with cherished democratic values,
    such as the rule of law and protection from human rights violations.  He concluded, however, that a stay was
    warranted in this case:

In civilized democracies, the rule of law must
    prevail over intelligence objectives.  In
    this case, the sum of the human rights violations suffered by
Khadr
is both shocking and unjustifiable.  Although
Khadr
may
    have possessed information of intelligence value, he is still entitled to the
    safeguards and benefit of the law, and not to arbitrary and illegal detention
    in a secret detention centre where he was subjected to physical abuse.  The United States was the driving force behind
Khadrs
fourteen month detention in Pakistan, paying
    a $500,000 bounty for his apprehension.  The
    United States intelligence agency acted in concert with the ISI to delay
    consular access by DFAIT to
Khadr
for three months,
    contrary to the provisions of the
Vienna Convention
.  The United States, contrary to Canadas
    wishes, pressured the ISI to delay
Khadrs
repatriation because of its dissatisfaction with
Khadr
being released without charge, even though there was no admissible evidence
    upon which to base charges at that time.  In my view, given this gross misconduct, there
    cannot be a clearer case that warrants a stay.

[25]

The extradition judge also gave reasons disposing of
    the other issues.  He ruled that in view
    of
Khadrs
detention and treatment before and at the
    time the FBI statement was taken in Pakistan, that statement should be excluded
    on the ground that it was both manifestly unreliable and gathered in an
    abusive manner, at
para
. 163.  He further held, at
para
.
    175, that the Delta Hotel statement should also be excluded, as it was derived
    and contaminated in an overwhelming fashion by the virtual cross-examination
    on the excluded Pakistan statement.

[26]

However, the extradition judge ruled that the statement
    taken by the RCMP at Pearson Airport should not be excluded.  Unlike the Delta Hotel statement, the Pearson
    statement was not contaminated by what had occurred in Pakistan.  The extradition judge found, at
para
.
165, that
the RCMP officers
    conduct was exemplary, that
Khadr
was fully aware
    that he was not under arrest and free to leave at any time, and that the
    statement had not been induced by threats or promises.
Khadr
was told to
    disregard any statements he had made in Pakistan and was fully advised of his
    right to counsel and right to silence.

[27]

The extradition judge concluded that, had he not stayed
    the proceeding for abuse of process, the evidence contained in the Pearson
    statement was sufficient to commit
Khadr
on all the
    offences identified in the ATP, except for possession of an explosive substance
    contrary to s. 82(1) of the
Criminal Code
.

ISSUES

[28]

The Attorney General does not appeal any of the
    extradition judges findings of fact or his ruling excluding the Pakistan and
    Delta Hotel statements.  The grounds of
    appeal are as follows:

1. Did the extradition judge
    have jurisdiction to stay extradition proceedings on the ground of abuse of
    process?

2. Did the extradition judge
    err in determining that the clearest of cases standard for a stay of
    proceedings had been met
by:

(a)
failing
to consider whether any abuse would be perpetuated;

(b)
exceeding
his jurisdiction by considering foreign law;

(c)
failing
to order a less draconian yet effective remedy; or

(d)
failing
to conduct a meaningful balancing?

ANALYSIS

1.  Did the extradition judge have jurisdiction to
    stay extradition proceedings on the ground of abuse of process?

The
    residual power to grant a stay for an abuse of process

[29]

In

R. v.
Jewitt
,

[1985] 2 S.C.R. 128
,
    the Supreme Court of Canada affirmed the common law power of a superior court
    judge to enter a stay of proceedings to remedy an abuse of process.  At p. 135, Dickson C.J., writing for the
    court, adopted the proposition stated by
Dubin
J.A. of
    this court in
R. v. Young
(1984), 46 O.R. (2d) 520
,
at
p. 551:

[T]here is a residual discretion in a trial court
    judge to stay proceedings where compelling an accused to stand trial would
    violate those fundamental principles of justice which underlie the communitys
    sense of fair play and decency and to prevent the abuse of a courts process
    through oppressive or vexatious proceedings.

[30]

Dickson C.J. also adopted the qualification added in
Young
that this is a power which can be
    exercised only in the clearest of cases.

[31]

While this discretion is ordinarily exercised to ensure
    procedural fairness, the residual category extends to cases where the
    misconduct does not produce procedural unfairness.  The residual power to grant a stay of
    proceedings for abuse of process where the individuals right to a fair trial
    is not implicated was described by
LHeureux-Dubé
J.
    in
R. v. OConnor
, [1995] 4 S.C.R.
    411, at
para
. 73, as addressing the panoply of diverse and sometimes unforeseeable
    circumstances in which a prosecution is conducted in such a manner as to
    connote unfairness or
vexatiousness
of such a degree
    that it contravenes fundamental notions of justice and thus undermines the
    integrity of the judicial process.

[32]

The residual power to stay proceedings that do not
    produce procedural unfairness is not focused on protecting the rights of the
    individual litigant.  Rather, it is aimed
    at vindicating the courts integrity and the publics confidence in the legal
    process in the face of improper state conduct.  The prosecution is set aside, not on the
    merits, but because it is tainted to such a degree that to allow it to proceed
    would tarnish the integrity of the court:
R.
    v. Conway
, [1989] 1 S.C.R. 1659, at p. 1667.  As Lamer J. stated in
R. v. Mack
, [1988] 2
    S.C.R. 903, at p. 942:

The court is, in effect, saying it cannot condone
    or be seen to lend a stamp of approval to behaviour which transcends what our
    society perceives to be acceptable on the part of the state.  The stay of the prosecution of the accused is
    the manifestation of the courts disapproval of the states conduct.  The issuance of the stay obviously benefits
    the accused but the Court is primarily concerned with a larger issue: the
    maintenance of public confidence in the legal and judicial process.  In this way, the benefit to the accused is really
    a derivative one.

[33]

The Attorney Generals core submission on this appeal
    is that the conduct of the requesting state was entirely unrelated to the
    committal hearing and did not implicate the fairness of the hearing.  By granting a stay on the residual ground that
    the requesting states conduct undermined the integrity of the judicial
    process, the extradition judge exceeded his jurisdiction and usurped the
    Minister of Justices allegedly exclusive jurisdiction under the
Extradition Act
, s. 44(1)(a), to refuse
    surrender if it would be unjust or oppressive having regard to all the
    relevant circumstances.

Does the
    Minister of Justices jurisdiction under the
Extradition Act
limit the courts residual power to grant a
    stay?

[34]

In assessing this submission, I recognize that the
    extradition process often involves executive discretion on sensitive matters calling
    for political judgment.  The courts must
    accord appropriate deference to ministerial discretion in those areas.  However, the extradition process embraces as
    one of its central and essential components a significant role for the
    judiciary and, in this
case,
we have not yet reached
    the phase in the process where deference to ministerial discretion may be
    invoked.  This case concerns the scope of
    the judicial role, and the issue is whether the general language of s. 44(1
)(
a) of the Act, conferring authority on the Minister to
    refuse to make a surrender order at the end of the process, deprives a court of
    its power to protect its own integrity by staying proceedings on the ground of
    abuse of process.  In my view, s. 44(1
)(
a) does not have that effect.  The Attorney Generals contention that an
    extradition judge has no jurisdiction to stay proceedings for abuse of process
    under the residual category is wrong in law and should not be accepted.

[35]

I begin by considering the purpose and importance of
    the judicial phase of the process established by the
Extradition Act
:
    see
Canada (Justice) v.
Fischbacher
, [2009] 3 S.C.R. 170;
United States of
    America v.
Ferras
; United States of America v.
Latty
,
[2006] 2 S.C.R. 77.

[36]

There are four phases involved in the extradition
    process.  Responsibility for the first
    phase of the process is assigned to the executive.  Section 15 of the Act gives the Minister of
    Justice authority to issue an ATP authorizing the Attorney General to seek, on
    behalf of the extradition partner, an order of a court for the committal into
    custody of the person sought to await surrender.

[37]

The second phase  the phase under consideration in
    this appeal  is judicial.  Under s. 29
    of the Act,

the extradition judge is
    charged with making a judicial determination as to whether there is sufficient
    evidence of the alleged conduct that, had it occurred in Canada, would justify
    committal for trial in Canada on the offence set out in the [ATP].  The judicial phase in the extradition process
    is not subservient to the executive phases that precede and follow.  As the Supreme Court of Canada stated in
Ferras
,

at
para
. 23, the judicial phase must not play a
    supportive or subservient role to the executive.  The judicial phase is an essential component
    that necessarily retains all its attributes to ensure that the basic demands
    of justice are observed and that the person sought for extradition is accorded
    fair process:
Ferras
,

at
para
. 19.  The separate and independent judicial
    phaseprovides a check against state excess by protecting the integrity of the
    proceedings and the interests of the named person in relation to the state
    process:
Ferras
,
    at
para
. 23.

[38]

The third phase engages ministerial executive
    discretion.  The Minister may, pursuant
    to s. 40, order that the person sought be surrendered to the extradition
    partner, or, as already noted, pursuant to s. 44(1)(a), refuse surrender if it
    would be unjust or oppressive having regard to all the relevant circumstances.

[39]

It is at the final supervisory stage, where the
    provincial appellate courts have jurisdiction to entertain appeals from the
    committal order of the extradition judge under s. 49, and applications for
    judicial review of the Ministers surrender order under s. 57, that curial
    deference becomes significant.  As stated
    by this court in
Whitely v. United States of America
(1994),
    20 O.R. (3d) 794, at p. 805,
affd
[1996] 1 S.C.R.
    467:

[I]f the Minister violates the fugitives
    constitutional rights or otherwise errs in law, or if the Minister denies the
    fugitive procedural fairness, acts arbitrarily, in bad faith or for improper
    motives, or if the Ministers decision is plainly unreasonable then the reviewing
    court is entitled to interfere; otherwise the court should defer to the
    Ministers surrender decision.

[40]

The division of responsibility between the Minister and
    the courts in relation to the application of the
Charter
and the common law jurisdiction to grant a stay of
    proceedings

was dealt with in
United States of America v. Cobb
,
    [2001] 1 S.C.R. 587, and
United States of
    America v. Kwok
, [2001] 1 S.C.R. 532.  Those cases hold that
Charter
issues which by their very nature arise only at the
    surrender stage  the s. 6
Charter
right to remain in Canada and the s. 12
Charter
right not to be subjected to cruel and unusual treatment or punishment  fall within
    the jurisdiction of the Minister, not the extradition judge.
Cobb
also holds that issues which by their very nature pertain to the committal
    stage  including the courts common law power to stay proceedings on grounds
    of abuse of process in order to protect the courts integrity  fall within the
    jurisdiction of the extradition judge, not the Minister.

[41]

Cobb
and its
    companion case,
United States of America
    v.
Shulman
,
[2001] 1 S.C.R. 616, hold that the
    extradition judge has the discretion to grant a stay on grounds of abuse of
    process where making a committal order would taint the integrity of the court due
    to the requesting states conduct.  Of
    particular importance to this appeal is the statement of Arbour J., writing for
    the court in
Cobb
, at
paras
. 44 and 48, rejecting the argument that it was for
    the Minister alone to deal with complaints regarding the requesting states conduct
    at the surrender stage:

These concerns, and the
    remedies to which they give rise, properly belong to the judicial phase of the
    extradition process as they are not dependent on the ultimate outcome of either
    the committal or the surrender decision.
Nothing the Minister could have done would address the unfairness which
    would taint a committal order obtained under the present
    circumstances.   The Minister is not the guardian of the integrity of
    the courts.  It is for the courts themselves to guard and preserve their
    integrity.
This is therefore not a
    case that must await the executive decision.  The violations of the
    appellants rights occurred at the judicial stage of the process and call for
    redress at that stage and in that forum.



As I indicated before, the
    existence of potential remedies at the executive stage does not oust the
    jurisdiction of the courts to control their own process in cases such as here,
    where
the courts are required to preserve
    the integrity of their own proceedings
. [Emphasis added.]

[42]

In
Cobb
, the United
    States judge and prosecuting attorney made statements suggesting that if the
    parties sought for extradition contested the process, they would be given the
    maximum sentence and subjected to homosexual rape in prison.  The Supreme Court of Canada restored a stay of
    proceedings granted by the extradition judge on the ground that the conduct of
    the United States judge and prosecuting attorney shocks the Canadian
    conscience and is simply not acceptable, at
paras
.
    14, 54.

[43]

The Attorney General argues that
Cobb
is distinguishable as it dealt with conduct by the requesting
    state that had a direct bearing on the committal hearing.  It is submitted that the offensive statements in
Cobb
were made to intimidate the
    parties sought from exercising their right to an extradition hearing, while the
    misconduct of the requesting state in this case did not directly implicate the
    extradition hearing.

[44]

I disagree.  First,
    as the extradition judge pointed out, at
para
. 133,
    there was a nexus between the requesting states misconduct and the committal
    hearing:

[T]he gross misconduct that occurred in Pakistan
    very much affects these proceedings in Canada.  The basis of this case has its genesis in the
    serious misconduct by the Requesting State.  The Requesting State is seeking a benefit from
    this court, committal, based on evidence derived from its own misconduct.

[45]

I agree with that analysis.  To the extent that there must be a nexus
    between the conduct alleged to constitute an abuse of process and the committal
    hearing itself, one was made out on the facts of this case.

[46]

Second, I disagree with the Attorney Generals narrow
    reading of
Cobb
.  While
Cobb
involved threats or inducements to force the person sought to abandon the right
    to a hearing, those comments did not implicate the fairness of the committal
    hearing itself, and the residual category of abuse of process was therefore
    necessarily engaged.  I am not persuaded
    that there is anything in
Cobb
that
    limits or curtails the scope of the residual category.

[47]

The Attorney General cites no authority adopting this narrow
    view of
Cobb
.  On the other hand, there is authority, in
    addition to
Cobb
, supporting the
    proposition that an extradition judge does have jurisdiction to stay proceedings
    for an abuse of process on residual grounds, unrelated to the fairness of the
    hearing.  In
R. v.
Larosa
(2002), 166 C.C.C. (3d) 449 (Ont.
    C.A.),
at
para.
52, Doherty J.A. stated that
    an extradition judge has the jurisdiction to grant a stay if the actual
    conduct of the committal proceedings produces unfairness which reaches the
    level of a breach of s. 7 or an abuse of process, but also where proceeding
    with committal proceedings would amount to an abuse of process or a breach of
    the principles of fundamental justiceno matter how fairly that proceeding
    might be conducted.

[48]

In
R. v.
Horseferry
Road Magistrates
    Court, Ex parte Bennett
, [1994] 1 A.C. 42, the House of Lords dealt with
    the different issue of a disguised extradition, where an individual had been
    subjected to improper treatment in a foreign jurisdiction and brought before an
    English Court.  Nevertheless,
Bennett
supports the need to preserve a
    broad residual judicial discretion to deal with situations that impugn or
    threaten the integrity of the judicial process.  At p. 62, Lord Griffiths stated that even
    though the practice did not implicate trial fairness, it would be unthinkable
    for the court to stand idly by rather than end the proceedings as an abuse of
    process.  In addition, Lord Bridge of
    Harwich stated, at pp. 67-68:

There is, I think, no principle more basic to any
    proper system of law than the maintenance of the rule of law itself... To hold
    that the court may turn a blind eye to executive lawlessness beyond the
    frontiers of its own jurisdiction is, to my mind, an insular and unacceptable
    view Since the prosecution could never have been brought if the defendant had
    not been illegally abducted, the whole proceeding is tainted.

[49]

See also
United
    States of America v.
Tollman
(2006), 212 C.C.C.
    (3d) 511 (Ont. S.C.), at
para
. 18;
United States of America v.
Licht
(2002), 168 C.C.C. (3d) 287 (B.C.S.C.), at
para
. 64: The conduct of United States agents in this case
    is so egregious as to constitute an abuse of process to disentitle the
    requesting state from the assistance of this court.

[50]

Recognizing the extradition judges residual power to
    stay proceedings for an abuse of process also coincides with the deeply-embedded
    common law principle that, absent express legislation to the contrary, the
    courts must not surrender the authority to protect their own integrity to the
    executive.  It has long been recognized
    that the jurisdiction of the superior courts is not taken away, except by
    express words or necessary implication:
Albon
v.
Pyke
(1842), 4 Man. & G. 421;
Canada (A.G.) v.
TeleZone
Inc.
(2010),

327 D.L.R. (4th) 527
    (S.C.C.), at
paras
. 42-43.  In
Connelly
    v. Director of Public Prosecutions
, [1964] A.C. 1254 (H.L.), a seminal
    authority on abuse of process, Lord Devlin insisted, at p. 1354, upon the need
    for the courts themselves to assert and maintain the power to ensure the
    integrity of the law and the judicial process:

Are the courts to rely on the Executive to protect
    their process from abuse?  Have they not
    themselves an inescapable duty to secure fair treatment for those who come or
    are brought before them?  To questions of
    this sort there is only one possible answer.  The courts cannot contemplate for a moment the
    transference to the Executive of the responsibility for seeing that the process
    of law is not abused.

That statement was adopted by
    Dickson C.J. in
Jewitt
,
    at
para
. 25.

[51]

I am unable to read the general permissive language of
    s. 44(1
)(
a), conferring ministerial discretion at the
    surrender stage, as removing the Superior Courts jurisdiction to grant a stay
    for abuse of process at the committal stage.  The jurisdiction to stay proceedings on the
    grounds of abuse of process lies at the heart of the courts integrity and the
    independence of the judicial process.  That core jurisdiction should not be hobbled by the narrow
    interpretation urged upon us by the Attorney General.  To accept that interpretation would not only
    unduly weaken judicial authority, but would undermine the integrity of the
    extradition process itself by subverting the courts capacity to ensure the
    necessary element of scrutiny by an independent judiciary.

[52]

The extradition judge exercised a well-established
    authority to stay proceedings on grounds of abuse of process in order to
    protect the integrity of the courts and the judicial process.  Accordingly, I would dismiss the Attorney
    Generals first ground of appeal.

2.  Did the
    extradition judge err in determining that the

clearest of cases

standard for a
    stay of proceedings had been met?

[53]

As a stay of proceedings is a discretionary remedy, an
    appellate court will be justified in interveningonly if the trial judge
    misdirects himself or if his decision is so clearly wrong as to amount to an
    injustice:
Canada (Minister of
    Citizenship and Immigration) v.
Tobiass
, [1997] 3
    S.C.R. 391, at
para
. 87;
R. v.
Regan
, [2002] 1 S.C.R. 297, at
para
.
    117.

[54]

The Attorney General accepts that an appellate court
    must accord substantial deference to a superior court judges discretionary
    decision to grant a stay, but submits that the extradition judge erred in
    several respects and that such errors justify this courts intervention.

(a) Failing to consider whether any abuse would be
    perpetuated

[55]

The Attorney General submits that the extradition judge
    erred by failing to consider whether the abuse of process he found would be perpetuated
    if
Khadr
were committed for extradition and
    surrendered by the Minister.

[56]

That submission is essentially based on the more typical
    cases falling within the first category of abuse of conduct, where the abuse
    leads to procedural unfairness: See
OConnor
,
    at
para
. 75;
Regan
,
    at
para
. 54.  While
    ordinarily, a stay will only be granted to remedy an abuse that would be
perpetuated,
there are exceptional cases in which the past
    misconduct is so egregious that the mere fact of going forward in the light of
    it will be offensive:
Tobiass
,
at
para
. 91.  As noted by the extradition judge, at
paras
. 132-33, these cases fall within the residual
    category of abuse of process.

[57]

The extradition judge certainly took into account the clearest
    of cases requirement for a stay and directed his mind to the prospective
    element of the remedy he granted.  Citing
Tobiass
, he
    stated, at
para
.
151, that a stay
    was appropriate, not as a form of punishment for past wrongdoing, but rather [as]
    a specific deterrent; that is, a remedy aimed at preventing similar abuse in
    the future.
The remedy was also aimed
    at this court dissociating itself with the conduct of the requesting state.  Neither the extradition judges statement, at
para
. 150, that the sum of the human rights violations
    suffered by
Khadr
is both shocking and unjustifiable,
    nor his specific findings supporting that statement, at
para
.
124,
are appealed by the Attorney General.  In my view, those findings are sufficient to
    bring this case within the range of exceptional cases contemplated in
Tobiass

where a judge has the residual discretion
    to grant a stay on the grounds of past misconductso egregious that the mere
    fact of going forward in the light of it will be offensive.

[58]

I see no error on the part of the extradition judge
    under this ground of appeal that would justify this courts intervention.

(b) Considering foreign law

[59]

The Attorney General submits that the extradition judge
    had no jurisdiction to find that
Khadrs
abduction
    and detention were illegal under Pakistani law or to criticize the conduct of American
    and Pakistani officials in Pakistan.

[60]

The issue of illegality under Pakistani law was neither
    difficult nor contested.
Khadr
introduced a law
    professors affidavit to establish that his treatment had been illegal in
    Pakistan.  The Attorney General did not
    cross-examine that witness or object to the admissibility of the affidavit when
    it was referred to and relied on at various stages of the process.  It surely can come as no surprise that in a
    country like Pakistan with a constitution guaranteeing fundamental rights and
    freedoms, it is illegal to accept a bounty or bribe from a foreign government,
    to abduct a foreign national from the street, to beat that individual until he
    agrees to cooperate, to deny him consular access, to hold him in a secret
    detention centre for eight months while his utility as an intelligence source is
    exhausted, and then to continue to hold him in secret detention for six more
    months at the request of a foreign power.

[61]

This case is readily distinguishable from the cases
    relied on by the Attorney General, such as
Fischbacher
.  Those cases hold that an extradition judge is
    required by s. 29(1
)(
a) of the Act to determine
    whether the evidence justifies committal on the corresponding Canadian offences
    identified in the ATP and not on the foreign offences upon which the request is
    based.  In those cases, evidence of
    foreign law is irrelevant and therefore inadmissible.  In the admittedly exceptional cases such as
    this one where foreign law is relevant to the issues raised before the
    extradition judge, I can see no reason why it should not be admitted and
    considered.

[62]

Finally, the argument that the extradition judge was
    not entitled to consider the conduct of the Pakistani and American authorities
    in Pakistan is impossible to reconcile with cases such as
Cobb
;
Shulman
;
United States v.
Dynar
,
    [1997] 2 S.C.R. 462; and
R. v.
Harrer
, [1995] 3 S.C.R. 562.

[63]

Again, I see no error on the part of the extradition
    judge under this ground that would justify this courts intervention.

(c) Failing to award a less draconian yet effective
    remedy

[64]

The Attorney General submits that the extradition judge
    could and should have excluded the Pakistan and Delta Hotel statements as an
    effective but less draconian remedy and committed
Khadr
solely on the basis of the Pearson statement.

[65]

Excluding the two statements found to have been tainted
    by the misconduct of the Pakistani and American authorities certainly would have
    been less draconian.  But it was
    plainly the view of the extradition judge that, given the serious nature of the
    misconduct, merely excluding those statements would not have been an effective
    remedy.  In my view, he committed no
    error of law in coming to that conclusion.

[66]

Excluding the statements but permitting the committal
    to proceed would not accomplish what the extradition judge determined to be a necessary
    objective given the gravity of the requesting states conduct: namely, for the
    court to dissociate itself from that very conduct.  I need not repeat here the extradition judges
    assessment of the gravity of the human rights abuses perpetuated against
Khadr
and, as I have already stated, those factual findings
    are not challenged on appeal.  In my
    view, that conduct brings this case well within the range of the extradition
    judges discretion to qualify it as gross misconduct that could not be
    remedied by anything short of a stay of proceedings.

(d) Failing to conduct a meaningful balancing

[67]

The Attorney General submits that the extradition judge
    erred by failing to conduct a meaningful balancing exercise to weigh the
    gravity of the requesting states conduct against societys interest in seeing
    an alleged terrorist committed for extradition.

[68]

The starting point for analysis of this argument is the
    extradition judges finding that the gravity of the requesting states conduct
    and the shocking violations of
Khadrs
human rights
    amount in law to the clearest of cases warranting a stay.  I agree that there is a compelling societal
    interest in having an alleged terrorist sought by a requesting state committed
    for extradition.  But did the extradition
    judge exceed his discretion or err in law by failing to balance the human
    rights violations and protection of the courts integrity on the one hand, and
    the societal interest in having
Khadr
committed for extradition
    on the other?

[69]

To the extent that the Attorney Generals submission
    assumes that a judge is always required to balance the gravity of state misconduct
    against the benefit of allowing a proceeding to go forward, this submission is
    wrong and contrary to the law as stated by the Supreme Court.  Balancing is the exception, not the rule.  In
Tobiass
, at
para
. 92, and
Regan
, at
para
.
    57, the court states that it is only where it is unclear whether the abuse is
    sufficient to warrant a stay, [that] a compelling societal interest in having a
    full hearing could tip the scales in favour of proceeding.  See also
R.
    v. Tran
(2010), 103 O.R. (3d) 131 (C.A.), at
para
.
    105; Kent Roach,
Constitutional Remedies
    in Canada
,
looseleaf
(Aurora, Ont.: Canada Law
    Book, 2010), at
para
. 9.114: This balancing should
    only occur in borderline cases.  On the extradition
    judges findings, this is a clear case, not a borderline case.  It was therefore not a case where he was
    required to balance the protection and vindication of the courts integrity
    with the societal interest in responding positively to the extradition request.

[70]

This court has recently spoken on the need for a strong
    legal response to the threat of terrorism in
R. v.
Khawaja
(2010), 103 O.R. (3d) 321,
    at
para
. 231:

To be sure, terrorism is a crime unto itself.  It has no equal.  It does not stop at, nor is it limited to, the
    senseless destruction of people and property.  It is far more insidious in that it attacks
    our very way of life and seeks to destroy the fundamental values to which we
    ascribe  values that form the essence of our constitutional democracy.

[71]

But
Khawaja
dealt with the imposition of a legal penalty duly
    enacted by Parliament, for crimes established after trial and conviction.  This case poses very different questions: is a
    judge required to withhold a remedy necessary to protect the integrity of the
    judicial process, and effectively sanction serious violations of human rights,
    because of the competing societal interest in bringing alleged terrorists to
    justice?  Is a judge required by law to
    sacrifice important legal rights and democratic values in the name of ensuring
    that a proceeding against an alleged terrorist is able to go forward?  In my view, the answer to those questions is no.

[72]

Cases involving alleged terrorists or other enemies of
    the state who oppose and seek to destroy the fundamental values of democracy
    and the rule of law put our commitment to those very values to the test.  No doubt some will say that those who seek to
    destroy the rule of law should not be allowed its benefits.  I do not share that view.  I find compelling the extradition judges
    statement, at
para
. 150, that [
i
]n
    civilized democracies, the rule of law must prevail over intelligence
    objectives.

[73]

One of the most famous statements as to the need to
    maintain respect for the rule of law despite the threat of subversion in time
    of national peril is Lord
Atkins
speech in
Liversidge
v. Anderson
, [1942] A.C. 206 (H.L.).
Liversidge

concerned
    the judicial review of the ministerial power to intern persons of hostile
    origin or association involved in activities prejudicial to public safety.  At p. 244, in a memorable and often quoted
    passage, Lord
Atkin
stated that amid the clash of arms,
    the laws are not silent.  While the laws
    may be changed to meet the threat of subversion, they speak the same language
    in war as in peace.  It is the role of
    judges to stand between the subject and any attempted encroachments on his
    liberty by the executive, alert to see that any coercive action is justified in
    law.  Although expressed in dissent,
    Lord
Atkins
speech has since been accepted as a
    proper statement of the law: See
Khawaja
v. Secretary
    of State for the Home Department
, [1984] A.C. 74 (H.L.).

[74]

The same point was made in decisions by the Supreme
    Court of the United States requiring the state to respect certain basic legal
    rights of suspected terrorists detained at Guantanamo Bay.  In
Hamdi
v. Rumsfeld
,
    542 U.S. 507 (2004), OConnor J. held, at p. 509, that due process demands
    that a citizen held in the United States as an enemy combatant be given a
    meaningful opportunity to contest the factual basis for that detention before a
    neutral
decisionmaker
 and, at p. 536, that a state
    of war is not a blank check for the President when it comes to the rights of
    the Nations citizens.  In
Boumediene
v. Bush
, 553 U.S. 723 (2008), Kennedy
    J. held, at p. 797, that suspected terrorists could not be denied the
    constitutionally guaranteed right of
habeas
    corpus
: Security subsists, too, in fidelity to freedoms first principles.
     In a similar spirit, both the Supreme
    Court of Canada and the House of Lords have vindicated fundamental legal rights
    infringed by anti-terrorism legislation: See
Charkaoui
v. Canada (Citizenship
    and Immigration),
[2007] 1 S.C.R. 350;
A.
    v. Secretary of State for the Home Department,
[2005] 2 A.C. 68, at
para
. 97, per Lord Hoffman: The real threat to the life of
    the nationcomes not from terrorism but from laws such as these.

[75]

Another powerful judicial voice defending the rule of
    law against erosion from threats to national security is that of President
Aharon
Barak of the Supreme Court of Israel, who stated in
Public Committee Against Torture v. Israel
(1994), HCJ 5100/94, that it is the destiny of democracynot [to] see all
    means as acceptable: at
para
. 39.  Adherence to the rule of law means that a
    democracy must sometimes fight with one hand tied behind its back; but this
    does not deprive a democracy of the upper hand as, at the end of the day, the
    rule of law and individual liberty strengthen its spirit and this strength
    allows it to overcome its difficulties.  See also Louise Arbour, In our name and on
    our behalf (2006), 4 Eur. H.R.L. Rev. 371; Owen M.
Fiss
,
    The war against terrorism and the rule of law (2006), 26 Oxford J. Legal
    Stud. 235; David
Dyzenhaus
, Intimations of legality
    amid the clash of arms (2004), 2 Intl J. Const. L. 244.

[76]

These eminent jurists make a fundamental point: the
    rule of law must prevail even in the face of the dreadful threat of terrorism.  We must adhere to our democratic and legal
    values, even if that adherence serves in the short term to benefit those who
    oppose and seek to destroy those values.  For if we do not, in the longer term, the
    enemies of democracy and the rule of law will have succeeded.  They will have demonstrated that our faith in
    our legal order is unable to withstand their threats.  In my view, the extradition judge did not err
    in law or in principle by giving primacy to adherence to the rule of law.

[77]

Finally, I think it important to point out that even if
    balancing is required or warranted, there is a compelling argument that tips
    the balance in favour of a stay.  In my
    view, the Attorney Generals emotive argument that because of what the
    extradition judge did, an admitted terrorist collaborator is allowed to walk
    free is unfounded.  Although this point
    was not mentioned by the extradition judge, the stay of the extradition
    proceedings does not remove the Attorney Generals capacity to deal with the
    allegations of terrorist activity according to law.
Khadr
is a Canadian
    citizen and, as conceded by counsel for the Attorney General in oral argument,
    under the
Criminal Code
, Khadr is
    liable to be prosecuted in Canada for acts of terrorism committed outside
    Canada.

[78]

Thus, even if I am wrong in concluding that the
    extradition judge was not required to engage in balancing the stay against the
    societal interest in allowing the committal to proceed, the fact that Khadr is
    liable to prosecution in Canada would tip the scales in favour of the stay.

CONCLUSION

[79]

For these reasons I would dismiss the appeal.

Robert J. Sharpe J.A.

I agree John Laskin
    J.A.

I agree E.A. Cronk
    J.A.

RELEASED:  May 6, 2011


